t c memo united_states tax_court james p shea and patricia h shea petitioners v commissioner of internal revenue respondent christopher m and kim a shea petitioners v commissioner of internal revenue respondent docket nos filed date joseph falcone for petitioners timothy s murphy for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioners’ federal income taxes and penalties as follows james p shea and patricia h shea docket no penalty year deficiency sec_6662 dollar_figure dollar_figure christopher m and kim a shea docket no penalty year deficiency sec_6662 dollar_figure dollar_figure because these cases present common questions of fact and law they were consolidated for purposes of trial briefing and opinion and hereinafter will be referred to in the singular the issues for decision are as follows whether certain expenditures deducted by petitioners on schedules c of their federal_income_tax returns were incurred_in_a_trade_or_business within the meaning of sec_162 alternatively whether petitioners are entitled to deduct all or any part of the losses claimed-- a as theft losses arising from a transaction entered into for profit under sec_165 ob as theft losses under sec_165 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for convenience all monetary amounts are rounded to the nearest dollar c as capital losses under sec_165 or d as business bad_debts within the meaning of sec_166 and whether petitioners are liable for accuracy-related_penalties authorized by sec_6662 findings_of_fact background some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits petitioners james p shea and patricia h shea were married and filed a joint federal_income_tax return for the taxable_year at the time their petition was filed petitioner james p shea resided in troy michigan and petitioner patricia h shea resided in ludington michigan petitioners christopher m shea and kim a shea were married and filed a joint federal_income_tax return for the taxable_year in their petitions petitioners asserted an additional ground for deducting the losses claimed contending that the losses qualified as small_business losses under sec_1244 however petitioners did not include the sec_1244 issue in either their trial memorandum or their posttrial briefs and presented no evidence at trial in support of their position consequently the petitioners are deemed to have abandoned the sec_1244 issue see 22_tc_1146 affd per curiam 230_f2d_603 2d cir james p shea and patricia h shea subsequently divorced at the time their petition was filed petitioners christopher m shea and kim a shea resided in rochester michigan petitioners james p shea james and christopher m shea christopher are brothers who during worked at a company called pk contracting pk contracting the company was in the business of painting lines on roads james a vice president of the company has worked for the company for more than years and is a part owner of the company as of the trial date christopher was the president of the company and ran the company’s day-to-day operations in christopher was the general manager with similar operational responsibility ’ none of the petitioners were in the trade_or_business of lending money the russian airplane deal sometime prior to date james was introduced to michael donnelly by a friend donnelly who claimed to be a retired u s army major general described a plan in which he and some others would buy russian airplanes ilyushin-72s for substantially less than their purported fair_market_value and resell them in the west for dollar_figure to dollar_figure million per airplane or use petitioners patricia h shea and kim a shea are involved in these consolidated cases only because they filed joint federal_income_tax returns with their husbands for them in an overnight air freight and mail business serving fastern and central europe and the commonwealth of independent states the plan others allegedly involved in the plan included e b leedy who claimed to be a retired u s army major general and brian wilcox a principal in a company called wilcox engineering with offices in great britain who was described in promotional materials as the owner of a large joint_venture timber operation in russia the promoters the plan which was supposed to turn a quick and substantial profit intrigued james sometime prior to date james went to england and met with the promoters of the plan either prior to or during his trip james agreed to provide the initial financing for the plan and subsequently did so transferring dollar_figure by cable transfer to a bank account of quotum international trading inc quotum at nordbanken on or about date in consideration for the transfer of funds james received the following the total amount provided by james is unclear the amounts allegedly provided varied from dollar_figure the amount reflected in a promissory note to dollar_figure a figure that appeared in at least one document admitted solely to establish james’ state of mind on cross-examination james was unable to reconcile or explain the conflicting amounts he was also unable to explain how he handled christopher’s investment of dollar_figure which was made by check dated date after the initial cable transfer of dollar_figure was made a promissory note dated date in the principal_amount of dollar_figure which was executed in favor of james ostensibly by brian wilcox and michael donnelly and stock certificate no dated date representing shares of stock in quotum which was issued to candid inc candid an s_corporation in which james was a shareholder the note was unsecured bore no interest and required_payment in full upon demand on date james understood that the money he had transferred to quotum would be used to purchase russian airplanes that the money would not be withdrawn from the bank account without his express authorization and that he would own a specified percentage of quotum’s stock’ and serve as quotum’s president in consideration for initially financing quotum’s operations conflicting testimony was given concerning james’ stock ownership in candid inc james testified that he was the sole shareholder of candid james’ accountant jeffrey j groen testified that james was the majority shareholder and that several professors owned stock in candid as well ’ in a letter dated date to michael donnelly james stated that he was supposed to receive a 25-percent ownership_interest in quotum and refers to a dollar_figure investment at trial however james testified that he was supposed to receive a 5l-percent ownership_interest at some point during his review of the plan james acquired additional documents regarding the plan participants and how they proposed to operate these documents showed the following the promoters intended to do business through quotum a liberian corporation that was formed on date on date a first meeting of incorporators and subscribers was held at the offices of wilcox engineering ltd located in hereford u k at the first meeting a transfer subscription of the capital stock of the corporation for one share of bearer stock was approved brian wilcox was elected board chairman and he and michael donnelly were elected directors at a meeting of the board_of directors of quotum held on date at wilcox engineering brian wilcox was elected president and board chairman michael donnelly was elected vice president and ian yemm was elected secretary treasurer at another meeting of the board_of directors of quotum held later in the day on date james was elected president e b leedy was elected chairman of the board ian yemm was elected secretary treasurer and michael donnelly brian wilcox byourn andersson and mladen kovatchev were elected directors a resolution giving james the right in his sole discretion to disburse the initial funding of dollar_figure and to be repaid immediately as soon as the lease back funds has been released to the corporation was unanimously approved and quotum planned to acquire the russian airplanes through a swedish company called truemax by contract with truemax dated date quotum agreed to acquire four units il76 aircraft fob western hemisphere airport and to deposit dollar_figure in blocked funds to an account on nordbanken as guarantee and handling fee james signed the contract as quotum’s president although james received repeated assurances that delivery of the airplanes was imminent the airplanes were not delivered as promised in date in early date james was advised that cash had to be delivered to the seller in russia in order to facilitate delivery james agreed to permit the withdrawal of dollar_figure from the nordbanken account so that the funds could be carried into russia in addition to the above james was advised and understood that quotum had deposited dollar_figure toward the cost of insurance with respect to the airplanes the insurance was to be placed the planned business activity seemed to change on a regular basis one of the proposals was to acquire russian airplanes immediately sell them at a substantial profit and lease them back for use in an air freight and mail service business other business activities mentioned were the purchase and sale of diamonds gold and a limited amount of sable the purchase of materials from military stores using an existing offshore company named cougar and the transport of relief goods and food the record suggests that more than one company was involved through an insurance broker m b quin-harkin of houlder insurance services aviation limited by the end of date the airplanes still had not been delivered to quotum ina letter dated date james’ secretary wrote to ian yemm requesting among other things a complete accounting to date of james’ original dollar_figure investment by telefax dated date yemm provided the following accounting deposited dollar_figure less bank charges dollar_figure houlder insurance dollar_figure truemax sweden dollar_figure michael e donnelly airplane deposit dollar_figure balance s dollar_figure james continued to send and receive various correspondence regarding the status of the venture throughout march and date by letter dated date on quotum stationery james replied to a communication from michael donnelly as follows surprised but glad to hear from you dollar_figure is a lot of money to waste dollar_figure is a fortune the dollar_figure from me was for a three day guaranteed purchase of existing planes per your representation and a ownership in the company purchasing the planes legally this money was not to fund your personal schemes none of my money was ever to be at risk and for a two year period every repeat every transaction was to be approved by me can i go to the bank and get my funds i want the written proof from lloyds that the dollar_figure deposit is refundable i also want a -- - guarantee and statement from them assuring me that it can only be exposed or converted at my written approval if this is not possible have funds returned to me immediately remember i was supposed to be the president of the company by telefax dated date from brian wilcox james was informed of the following as you are aware jim the whole operation was based on the ability of the swedish group who consistently told us that they had in their control a number of il aircraft the money you were so kind as to invest in quotum international was as i understood it to secure these planes once and for all through the swedish group after a number of weeks with mike out of circulation in russia it became apparent that jens and his partners had as much control_over the il planes as tom and jerry have over the world economy unfortunately a great deal of money was spent chasing non existent aircraft i would like to remind you that we do indeed have a contract between the swedish group and quotum international and as far as i can see they have not contributed in any way to the current planes for which we are negotiating i think a serious discussion will need to take place in due course i do not like to see people’s money being thrown away and as you know jim it has been extremely difficult for us to hold a deal together with no financial resources the status on your funds is as follows usd250 was put on insurance and was energised on the 4th january after we received two serial numbers from jens at this time the swedish group said that they were in possession of two il aircraft and that we would have to insure them to fly them out of russsia into sweden it also meant that we could move forward with the re-finance funding we expect michael to come out of russia this weekend and should then be able to get an up date on these funds we believe that the prospects are still favourable and have every confidence in our part of the operation even though we are working with only half truths at some point during james was repaid dollar_figure out of the funds that he had transferred to quotum james asked brian wilcox to take steps to obtain a refund of the dollar_figure insurance deposit paid_by quotum he also attempted to obtain information regarding the deposit himself but the insurance_company refused to provide any information by letter dated date thomas ziegler james’ lawyer wrote to sarah l argyle a british barrister setting forth some of the background information regarding james’ claim for return of his funds although ms argyle wrote back outlining her fee arrangements and enclosing a list of questions the record does not indicate whether any legal action was taken to recover additional_amounts from brian wilcox wilcox engineering or houlder insurance services aviation limited on date donnelly filed a chapter bankruptcy petition which listed an unsecured claim by james in the amount of dollar_figure on date the bankruptcy proceeding was closed christopher’s investment in the russian airplane deal the funds transferred on or about date to nordbanken by james for the benefit of quotum can be traced in part to dollar_figure contributed by james after he cashed certificates of deposit held by the james p shea living_trust the source of the additional dollar_figure transferred to nordbanken does not appear in the record on a date which also does not appear in the record christopher gave james a check dated date for dollar_figure christopher gave the money to james because james had an opportunity to do some overseas business that could possibly be profitable and christopher wanted to invest in it christopher did not know much about the venture or how his investment was to be used but he understood that if the venture was successful and he was needed he could get involved in the day-to-day operations the record does not show what james did with christopher’s dollar_figure petitioners’ returns and the notices of deficiency petitioners james and patricia shea filed a joint federal_income_tax return for on a schedule c to that return james reported no gross_income and a net_operating_loss of christopher’s check was dated days after james transferred the initial dollar_figure to quotum’s account at nordbanken dollar_figure from a business described as international transportation -- aircraft composed of the following advertising dollar_figure legal and professional service big_number office expense travel meals and entertainment less percent other direct_cost of sales big_number investment research misc bank charge sec_15 net_loss dollar_figure petitioners christopher and kim shea also filed a joint federal_income_tax return for on a schedule c to that return christopher reported negative gross_income of dollar_figure from a business described as international transportation consisting solely of cost_of_goods_sold in that amount in notices of deficiency respondent determined that petitioners had not shown that their schedule c activity was a trade_or_business and disallowed their respective losses petitioners filed timely petitions contesting respondent’s determination and alleging in the alternative that the schedule c losses were deductible under sec_165 sec_166 or sec_1244 opinion petitioners contend that they are entitled to deduct the losses claimed on their respective schedules c because they were engaged in the trade_or_business of international transportation alternatively petitioners contend that the amounts claimed on their schedules c qualify as either a theft_loss under sec_165 or a business_bad_debt under sec_166 or at a minimum a capital_loss under sec_165 respondent rejects the proposition that petitioners were actively engaged in a trade_or_business reportable on schedule c with respect to buying and selling russian airplanes in claiming instead that the business activity was conducted by a corporation quotum and that james participated in that activity as quotum’s president respondent also contests the alternative grounds for deducting the amounts at issue arguing that petitioners have failed to satisfy their burden_of_proof we consider each of petitioners’ arguments below did petitioners incur deductible losses ina trade_or_business as a general_rule ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business are deductible see sec_162 a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making income or a profit see 480_us_23 petitioners have the burden of proving that they were involved in a trade_or_business with respect to the purchase and sale of russian airplanes see rule a 290_us_111 -- - in this case even if the activities in which james was involved qualified as a trade_or_business ’ the trade_or_business was not his the trade_or_business was that of quotum a corporation of which james was the president the record in this case while extremely sparse contradictory and confusing demonstrates that james’ attempts to facilitate the purchase and delivery of russian airplanes were on behalf of quotum he corresponded using quotum’s stationery he executed documents in his capacity as quotum’s president although he incurred travel_expenses during the expenses were incurred in connection with quotum’s business and james requested reimbursement for those expenses from quotum a corporation may not be disregarded for tax purposes if the corporation has a substantial business_purpose or it actually engages in business see 319_us_436 233_f2d_289 2d cir in this case quotum had a substantial business purpose--the purchase sale whether the alleged trade_or_business had actually commenced is debatable ordinarily expenses paid after a decision has been made to start a business but before the business commences are not deductible such preopening expenses are capital in nature see sec_195 72_tc_521 affd 633_f2d_512 7th cir 20_tc_511 -- - and use of russian airplanes in addition no party has contended that quotum’s corporate existence must be disregarded although we have found that james transferred substantial funds to or on behalf of quotum and paid some corporate expenses personally the fact that james supplied funds to pay quotum’s expenses and finance its operations does not make his investment or the expenses that he paid deductible by him see 373_us_193 47_tc_596 affd per curiam 400_f2d_584 9th cir in whipple v commissioner supra the supreme court held that a taxpayer’s advances to one of a number of corporations he owned did not result in a deductible business_bad_debt under sec_166 because the advances were not related to the taxpayer’s trade_or_business in contrast to the trade_or_business of the taxpayer’s corporation the supreme court’s reasoning in whipple is instructive devoting one’s time and energies to the affairs of a corporation is not of itself and without more a trade_or_business of the person so engaged though such activities may produce income profit or gain in the form of dividends or enhancement in the value of an investment this return is distinctive to the process of investing and is generated by the successful operation of the corporation’s business as distinguished from the trade_or_business of the taxpayer himself when the only return is that of an investor the taxpayer has not satisfied his burden of demonstrating that he is engaged in a trade_or_business since investing is not a trade_or_business and the return to the taxpayer though substantially the product of his services legally arises not from his own trade_or_business but from that of the corporation x id pincite see also 287_us_410 287_us_404 weigman v commissioner supra in this case james’ transfer of dollar_figure to quotum provided the necessary capital for quotum to embark on what with hindsight now appears to have been an ill-advised quest for russian airplanes it was however a corporate quest in which james was only one of several participants james’ involvement in the plan was as an officer and investor his investment of dollar_figure is not deductible by him as an expense of a trade_or_business of his own under sec_162 christopher has an even weaker position regarding the deductibility of his schedule c loss he simply gave dollar_figure to his brother his brother was supposed to invest it in the plan on christopher’s behalf if the plan worked and a viable business resulted christopher thought that he might get involved in operations and that his investment would generate a profit these facts simply do not establish that christopher was ina trade_or_business for purposes of sec_162 nor do they establish that his investment of dollar_figure is deductible as cost_of_goods_sold as claimed on his federal_income_tax return -- - petitioners have failed to prove that they were engaged in a trade_or_business involving international transportation as alleged on schedules c of their federal_income_tax returns for petitioners have conceded that they were not in the trade_or_business of making loans consequently they are not entitled to deduct the losses claimed on their respective schedules c for did petitioners incur theft losses under sec_165 or subject_to certain limitations any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise is deductible see sec_165 in the case of individuals the losses deductible under sec_165 are limited to losses_incurred in a trade_or_business see sec_165 losses_incurred in any transaction entered into for profit see sec_165 and with respect to property not connected with a trade_or_business or a transaction entered into for profit a casualty or theft_loss see sec_165 as an alternate position petitioners argue that if they are not allowed to deduct the losses claimed on their respective schedules c attached to their returns because the losses were not incurred_in_a_trade_or_business they should be allowed to claim them as theft losses under sec_165 or respondent asserts that petitioners have failed to prove that the requirements for a theft_loss have been met we agree in order for a deduction to be allowed under sec_165 the loss must be evidenced by closed and completed transactions fixed by identifiable events and except as otherwise provided in sec_165 and sec_1_165-11 relating to disaster losses actually sustained during the taxable_year sec_1_165-1 income_tax regs for purposes of sec_165 a loss arising from theft is sustained during the taxable_year in which the taxpayer discovers the loss see sec_165 sec_1 a income_tax regs the term theft includes but is not limited to larceny embezzlement and robbery see sec_1 d income_tax regs whether a theft within the meaning of sec_165 has occurred depends upon the law of the jurisdiction wherein the particular loss occurred 34_tc_688 petitioners urge us to find that a theft occurred based primarily on the fact that they did not recover the funds which were transferred to quotum’s bank account in date they claim that they were defrauded since the funds advanced have vanished and they never acgquired any russian airplanes petitioners bear the burden of proving that a theft has occurred and that the requirements of sec_165 have been met see rule a 16_tc_163 in order - - to carry their burden petitioners must establish both the existence of a theft within the meaning of sec_165 and the amount of the loss see 40_tc_304 in allen v commissioner supra we described the operation of the burden_of_proof in theft_loss cases as follows petitioner has the burden_of_proof this includes presentation of proof which absent positive proof reasonably leads us to conclude that the article was stolen if the reasonable inferences from the evidence point to theft the proponent is entitled to prevail if the contrary be true and reasonable inferences point to another conclusion the proponent must fail if the evidence is in egquipoise preponderating neither to the one nor the other conclusion petitioner has not carried her burden id pincite the analysis described above when applied to the facts of this case leads to only one conclusion the record in this case is extremely sparse although both james and christopher testified at trial only james was directly involved in any way in the attempt to acquire the airplanes james’ testimony at trial was quite general and not very informative although he had some documents related to the airplane acquisition efforts that he introduced into evidence at trial many of the documents were not offered or admitted for the truth of their contents none of the other key participants such as michael donnelly e b leedy brian wilcox ora --- - representative of truemax were called as witnesses to establish whether a theft occurred and if so the date and place of the theft this unsatisfying factual record does not permit us to find that a theft occurred at most the record in this case suggests that of the dollar_figure transferred to quotum in date at least dollar_figure was returned to james dollar_figure was paid for insurance dollar_figure was paid for bank charges dollar_figure was given to truemax sweden and dollar_figure was taken by michael donnelly into russia to make a partial payment for the airplanes with james’ approval there is no proof that a theft occurred or if it did when it occurred or where the record suggests only that a very risky business deal was in process and that it went sour at some point in time and for unknown reasons petitioners have also failed to prove that they were the victims of any theft the record indicates that the funds advanced by james were transferred to quotum a corporation and that the funds were used at least in part for quotum’s business_expenses the record is devoid of evidence sufficient to ‘t although some of these participants may have resided overseas and consequently could not be compelled to attend trial in the united_states there has been no showing whatsoever as to where these individuals resided or that they were unwilling to provide testimony at least two of the participants michael donnelly and ee b leedy apparently were u s citizens according to michael donnelly’s bankruptcy file he resided in the united_states establish that quotum either obtained the funds under false pretenses embezzled the funds or otherwise stole the funds from petitioners petitioners have failed to prove that quotum obtained petitioners’ funds by deception cf martin v commissioner tcmemo_1988_369 petitioners have also failed to prove for what portion if any of the funds advanced there was no reasonable_prospect_of_recovery the record suggests that a deposit of dollar_figure was made toward the purchase of insurance for several russian airplanes under contract to quotum the sum was allegedly paid to an insurance broker to activate insurance coverage james testified that he was informed that the insurance deposit was refundable although james asserts that he attempted to obtain a refund of the dollar_figure paid and that the broker refused to deal with him there is no probative evidence that quotum made a claim for the return of the premium or that the claim was rejected for legally sufficient grounds the facts and circumstances surrounding the transfer of dollar_figure to james by christopher also fail to establish theft christopher voluntarily gave a check to james which was then deposited in a michigan bank at trial james was unable to explain what he did with christopher’s money and there is no proof elsewhere in the record that the money was ever transferred overseas or used in the guest for russian airplanes - - for all of these reasons we conclude that petitioners have failed to satisfy their burden of proving that they sustained a theft_loss in within the meaning of sec_165 do the amounts deducted qualify as business bad_debts under sec_166 as another alternative argument petitioners contend that they are entitled to a business_bad_debt deduction under sec_166 sec_166 permits a deduction for any debt that becomes worthless within the taxable_year nonbusiness bad_debts are treated as losses resulting from the sale_or_exchange of a short-- term capital_asset see sec_166 b b business bad_debts are deductible as ordinary losses to the extent of the taxpayer’s adjusted_basis in the debt see sec_166 petitioners base their claim to a business_bad_debt deduction on the promissory note allegedly executed in favor of james by michael donnelly and brian wilcox in the face_amount of dollar_figure the promissory note bore no interest and was payable on demand on or after date it is not clear whether petitioners are contending that this promissory note supports a business_bad_debt deduction for both james and christopher nor is it clear what amount petitioners are claiming whatever petitioners’ contentions are concerning this issue petitioners must first establish that a bona_fide debt existed between each of the petitioners and the alleged debtors which obligated the debtors to pay petitioners a fixed or determinable sum of money the debt was created or acquired in or in connection with a trade_or_business of petitioners and the debt became worthless in see sec_166 405_us_93 95_tc_257 55_tc_85 52_tc_147 a gift or contribution_to_capital is not debt within the meaning of sec_166 see calumet indus inc v commissioner supra pincite 91_tc_575 petitioners bear the burden_of_proof on this issue see rule a 290_us_111 our review of the record in this case confirms that petitioners have failed to prove any of the three elements necessary to establish their claim to a business_bad_debt deduction we address each of them below did a bona_fide debt exist in order for us to find that a bona_fide debt was created for purposes of sec_166 petitioners must prove that there was a genuine intention to create a debt with a reasonable expectation of repayment and that the intention was consistent with the economic reality of creating a debtor-creditor relationship litton bus sys inc v commissioner t c - - whether the requisite intention to create a true debtor-creditor relationship existed is a question of fact to be determined from a review of all the evidence see id factors considered in making the analysis include the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payments participation in management as a result of the advances the status of the advances in relation to regular corporate creditors the ratio of debt to capital of the corporation the ability of the corporation to obtain credit from outside sources the use to which the advances were put the failure of the debtor to repay and the risk involved in making the advances see calumet indus inc v commissioner supra 93_tc_382 74_tc_476 no single factor is determinative and not all factors are applicable in each case see dixie dairies corp v commissioner supra the various factors are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship 398_f2d_694 3d cir - - applying the above factors we find that the advance made by james to quotum was a capital_contribution and not a bona_fide loan in exchange for the advance of dollar_figure james received both a stock certificate issued in the name of his closely_held_corporation candid for shares of quotum’s stock and what purports to be a promissory note allegedly signed by brian wilcox and michael donnelly the promissory note did not contain an interest provision nor was it secured in fact it appears from this sparse record that there was no security to offer the advance was not made to brian wilcox and michael donnelly personally but instead was made directly into quotum’s bank account at nordbanken as further consideration for the advance james was elected president of quotum on the record before us it does not appear that quotum had any capital other than that provided by james although the promissory note on which petitioners rely had a fixed maturity_date enabling james to demand payment at any time thereafter it does not appear that quotum had any source of repayment available other than the funds provided by james the financial status of the two alleged debtors brian wilcox and michael donnelly is not in the record except insofar as it has been established that donnelly filed a bankruptcy petition in date it does not appear that quotum had any ability to obtain credit from outside sources although some of the money advanced by james was repaid it appears that the repayment came from the funds transferred by james to quotum’s nordbanken account in the face of competing documentation and on these facts we conclude that james advanced the funds in exchange for an ownership_interest in quotum and a management position with the corporation consideration of the relevant factors leads us inescapably to the conclusion that james made a capital_contribution to quotum as to christopher the record establishes only that christopher gave dollar_figure to james to invest in the quest to acquire russian airplanes petitioners have failed to prove that they lent funds to quotum or to brian wilcox and michael donnelly or that a true debtor-creditor relationship was ever established even if a debt was created was it a business_bad_debt even if we found that a bona_fide debt was created the debt was not created in proximate relation to a trade_or_business of petitioners as we concluded earlier in this opinion the trade_or_business in question if there was one was quotum’s not petitioners’ when the only return is that of an investor the taxpayer has not satisfied his burden of demonstrating that he is engaged in a trade_or_business whipple v commissioner u s pincite - - did petitioners demonstrate that the debt was worthless petitioners contend that they have demonstrated that the alleged debt is worthless because michael donnelly declared bankruptcy and the debt in guestion was discharged although bankruptcy of the debtor is generally an indication of the worthlessness of at least a part of an unsecured and unpreferred debt sec_1_166-2 income_tax regs the bankruptcy of michael donnelly does not establish the worthlessness of the alleged debt in this case petitioners’ argument that a bona_fide debt was created is based on the promissory note allegedly executed by both michael donnelly and brian wilcox petitioners have made no showing whatsoever regarding the ability of brian wilcox to pay the balance owed under the note regarding christopher’s transfer of dollar_figure to james the record shows only that christopher’s check was delivered to james after james had already transferred dollar_figure to quotum and the check was deposited ina local bank there is no evidence proving that james subsequently transferred christopher’s money to quotum or used the money in an effort to obtain russian airplanes ’ petitioners have not shown on these facts that christopher could not request and obtain repayment of his advance james could not recall or explain what he did with christopher’s funds - - from james absent such proof petitioners have failed to establish that the alleged debt was worthless in did petitioners sustain capital losses under sec_165 petitioners’ final argument is that at a minimum they should be entitled to a capital_loss under sec_165 sec_165 provides that losses from sales or exchanges of capital assets shall be allowed only to the extent allowed in sec_1211 and sec_1212 since we have concluded that the advance made by james was a contribution to the capital of quotum we treat petitioners’ argument as a claim for a capital_loss attributable to worthless securities under sec_165 sec_165 provides in pertinent part that if any security which is a capital_asset becomes worthless during the taxable_year the resulting loss shall be treated as a loss from the sale_or_exchange of a capital_asset the term security includes stock in a corporation see sec_165 a petitioners’ argument for a capital_loss like all of their other arguments fails for lack of proof the record reflects that in consideration of the advance of dollar_figure by james he was entitled to receive a specified amount of quotum’s stock the stock was apparently issued to an s_corporation candid -- - inc in which james was a shareholder according to james the stock was issued in candid’s name on his lawyer’s advice the structure that james chose for his investment in quotum provides the framework for our analysis although candid owned the stock in quotum which petitioners now seek to write off as worthless petitioners did not present any evidence regarding what position if any candid took concerning its ownership_interest in quotum’s stock petitioners did not introduce any of candid’s federal_income_tax returns into evidence nor did they prove how the alleged loss generated by the worthlessness of quotum’s stock affected if at all petitioners’ federal_income_tax returns for petitioners did not prove whether candid had distributable_net_income or loss for nor did they prove their basis if any in candid’s stock in short petitioners have failed to provide the necessary information to determine whether candid had a distributable net_loss for and if so who may claim the loss they have also failed to prove what their basis in candid’s stock was in petitioners have not argued that candid’s ownership of quotum’s stock should be disregarded the record is what it is in its present state the record is simply inadequate to support the testimony concerning the extent of james’ ownership_interest in candid is conflicting see supra note --- - petitioners’ claim that they are entitled to a capital_loss under either sec_165 or sec_165 are petitioners liable for the accuracy--related penalties under sec_6662 respondent determined that petitioners’ underpayment_of_tax was due to negligence or intentional disregard of rules or regulations and that therefore they are liable for the accuracy-related_penalty under sec_6662 petitioners dispute this determination claiming that they relied upon the advice of their accountant in reporting the moneys paid on schedules c to their returns and that the accountant’s advice was rendered after the accountant researched applicable tax law sec_6662 authorizes the imposition of a penalty equal to percent of an underpayment attributable to negligence or disregard of rules or regulations see sec_6662 and b for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs and to keep adequate books_and_records or to substantiate items properly id the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_1_6662-3 income_tax regs defines these actions as follows a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation a disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe a disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded the penalty does not apply however if the taxpayer demonstrates that he had reasonable_cause for the underpayment and he acted in good_faith with respect to the underpayment as required by sec_6664 see sec_1_6662-3 income_tax regs the record in this case supports a conclusion that petitioners claimed they were in a trade_or_business of international transportation in order to obtain a dollar-for- dollar tax deduction for the funds invested in an attempt to start a new business to purchase russian airplanes in so doing petitioners ignored their own documentation which inadequate as it may be suggests that a foreign_corporation quotum was the entity formed to acquire the airplanes petitioners’ reporting position also ignored the promissory note given to james and the stock certificate reflecting that candid not petitioners owned an interest in quotum although petitioners’ accountant testified that he researched the tax law it appears that he did - - so without reviewing or considering the documentation that petitioners had regarding their respective investments that documentation indicated the following all of which is inconsistent with a conclusion that petitioners engaged in two different schedule c businesses during james’ investment was transferred directly to quotum in exchange for that investment james received both stock in quotum and a promissory note the stock was issued to james’ closely held s_corporation candid james also became president of quotum and actively participated in quotum’s effort to acquire russian airplanes quotum apparently never acquired any airplanes or engaged in any business at least part of the funds advanced by james was expended on business_expenses of quotum and to the extent so used was not stolen or reflective of a bad_debt and christopher gave dollar_figure to james after james had already transferred dollar_figure to quotum’s account in nordbanken christopher gave that amount to james to invest in quotum he did not use the money in his own trade_or_business the record does not disclose what james did with christopher’s money the itemization above reflects only some of the factual reasons why we conclude that if research was done as petitioners’ accountant testified it was inadequate and - -- unreliable either the accountant was not given the relevant facts and documents or he ignored them in any event in order for petitioners to prevail on a claim that they reasonably relied in good_faith on a competent return preparer they must demonstrate that they supplied all necessary information to the preparer they reasonably relied on the preparer’s advice and the incorrect returns resulted from the preparer’s mistakes see 94_tc_473 dealing with the addition_to_tax for negligence under sec_6653 petitioners have failed to satisfy their burden_of_proof on this issue conclusion we have considered carefully all remaining arguments made by petitioners for a result contrary to that expressed herein and to the extent not discussed above we find them to be irrelevant unnecessary to address or without merit we hold on this very unsatisfying record that petitioners have failed to carry their burden_of_proof on any of the alternative arguments presented in this case to reflect the foregoing decisions will be entered for respondent
